           Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 1 of 30



 1 John J. Kastner, Jr. - State Bar No. 021529
     jkastner@jsslaw.com
 2 Jay A. Fradkin – State Bar No. 006864
     jfradkin@jsslaw.com
 3 JENNINGS, STROUSS & SALMON, P.L.C.
     A Professional Limited Liability Company
 4 1760 E. River Road, Suite 230
     Tucson, AZ 85718-5990
 5 (520) 618-1051
     Fax: (520) 618-1071
 6
     MinuteEntries@jsslaw.com
 7
     Steven J. Boranian*
 8 sboranian@reedsmith.com
     REED SMITH LLP
 9 101 Second Street, Suite 1800
     San Francisco, CA 94105
10 Telephone: (415) 543-8700
     Fax: (415) 391-8269
11
     *To be admitted pro hac vice.
12
     Attorneys for Defendant
13 AmerisourceBergen Drug Corporation

14                             UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16   Tucson Medical Center, a corporation,
                                                   No.
17   Plaintiff,
18   vs.
                                                    NOTICE OF REMOVAL
19   Purdue Pharma L.P.; Purdue Pharma, Inc.;
     The Purdue Frederick Company Inc.;
20   Amneal Pharmaceuticals, LLC n/k/a              (Honorable _____            )
     Amneal Pharmaceuticals, Inc.; Teva
21   Pharmaceuticals USA, Inc.; Cephalon,
     Inc.; Johnson & Johnson; Janssen
22   Pharmaceuticals, Inc.; Ortho-McNeil-
     Janssen Pharmaceuticals, Inc. n/k/a Janssen
23   Pharmaceuticals, Inc.; Janssen
     Pharmaceutica, Inc. n/k/a Janssen
24   Pharmaceuticals, Inc.; Abbott Laboratories;
     Abbott Laboratories, Inc.; Depomed, Inc.
25   n/k/a Assertio Therapeutics, Inc.; Endo
     Health Solutions Inc.; Endo
26   Pharmaceuticals Inc.; Mallinckrodt, LLC;
     Insys Therapeutics, Inc.; Noramco, Inc.;
27   Mallinckrodt plc; SpecGx LLC; Allergan
     PLC f/k/a Actavis PLS; Watson
28   Pharmaceuticals, Inc. n/k/a Actavis Inc.;


                                                                        6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 2 of 30



 1 Watson Laboratories, Inc.; Actavis LLC.;
   Actavis Pharma, Inc. f/k/a Watson Pharma,
 2 Inc.; Anda, Inc.; H.D. Smith, LLC f/k/a
   H.D. Smith Wholesale Drug Co.; Henry
 3 Schein, Inc.; AmerisourceBergen Drug
   Corporation; and Cardinal Health, Inc.,
 4
                          Defendants.
 5
              PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, 1446, and 1367,
 6
     Defendant AmerisourceBergen Drug Corporation (“AmerisourceBergen”) has removed the
 7
     above-captioned action from the Superior Court of the State of Arizona in and for the County
 8
     of Pima, Arizona to the United States District Court for the District of Arizona. As grounds
 9
     for removal, AmerisourceBergen states:
10
     I.       Nature of Removed Action
11
              1.    On October 9, 2018, Tucson Medical Center (“Plaintiff”) filed Tucson Medical
12
     Center v. Purdue Pharma L.P., et al. in the Superior Court of the State of Arizona in and for
13
     the County of Pima. The court assigned the Case No. C20184991.
14
              2.    Plaintiff originally filed this Complaint in the Superior Court of the State of
15
     Arizona in and for the County of Pima on August 24, 2018. See Case No. C20184213.
16
     AmerisourceBergen removed that case to this Court on September 25, 2018 based on
17
     federal-question jurisdiction, and McKesson Corporation removed the case based on federal
18
     officer grounds. See Case No. 4:18-cv-481-RCC [Docs. 1, 13]. On October 5, 2018, the
19
     United States District Court of Arizona held that the case should be stayed pending a ruling
20
     by the JPML regarding transfer to the MDL. [Doc. 50]. On October 8, 2018, one day before
21
     filing this Complaint, Plaintiff voluntarily dismissed the case. On October 9, 2018, Plaintiff
22
     re-filed this Complaint in the Superior Court of the State of Arizona with many direct
23
     references to federal law removed and omitting McKesson as a defendant to avoid a removal
24
     based on federal officer grounds in what appears to be an obvious attempt to manipulate the
25
     forum.
26
              3.    The current Complaint asserts claims against two groups of Defendants.
27
     (Complaint (“Compl.”), attached as Exhibit 1).
28
                                                 -2-

                                                                                  6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 3 of 30



 1        4.     The first group of defendants consists of Purdue Pharma L.P.; Purdue Pharma,
 2 Inc.; The Purdue Frederick Company Inc.; Amneal Pharmaceuticals, LLC n/k/a Amneal

 3 Pharmaceuticals, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson;

 4 Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

 5 Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.;

 6 Abbott Laboratories; Abbott Laboratories Inc.; Depomed, Inc. n/k/a Assertio Therapeutics,

 7 Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Mallinckrodt LLC; Insys

 8 Therapeutics, Inc.; Noramco, Inc.; Mallinckrodt plc; SpecGx LLC; Allergan plc f/k/a

 9 Actavis plc; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.

10 n/k/a Actavis Inc.; Watson Laboratories, Inc.; Actavis LLC; and Actavis Pharma, Inc. f/k/a
                                                                                          1
11 Watson Pharma, Inc. (collectively referred to by Plaintiff as “Marketing Defendants”).

12        5.     The second group of defendants consists of AmerisourceBergen Drug
13 Corporation; Anda, Inc.; H.D. Smith, LLC f/k/a H.D. Smith Wholesale Drug Co.; Henry

14 Schein, Inc.; and Cardinal Health, Inc. (collectively, “Distributor Defendants”).

15        6.     The Complaint asserts eleven counts against AmerisourceBergen and the other
16 Distributor Defendants:     violations of the Arizona RICO Act (Claim I); violations of
17 Arizona’s Consumer Fraud Act (Claim II); negligence (Claim III); wanton negligence

18 (Claim IV); negligence per se (Claim V); negligent distribution (Claim VII); nuisance (Claim

19 VIII); unjust enrichment (Claim IX); fraud and deceit (Claim X); civil conspiracy to commit

20 fraud and maintain a nuisance (Claim XI); and fraudulent concealment (Claim XII). See

21 Compl. ¶¶ 783-845, 859-952, Claims for Relief.

22        7.     In support of its causes of action, Plaintiff pleads, among other things, that
23 federal laws and regulations require defendants to “identify and report ‘orders of unusual

24 size, orders deviating substantially from a normal pattern, and orders of unusual frequency.’”

25 See, e.g., Compl., ¶¶ 755 (citing 21 C.F.R. §1301.74(b)), 533, 620.

26        8.     Because the duties governing reporting and shipping “suspicious” or “unusual”
27   1
     Noramco joins in the Notice but Noramco does not (and did not at all material times
   relevant hereto) manufacture, package, brand, market, distribute, or sell the finished drug
28 products at issue in this litigation.
                                               -3-

                                                                                   6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 4 of 30



 1 opioid orders arise from the federal Controlled Substances Act (“CSA”), and its

 2 implementing regulations, Plaintiff pleads that alleged violations of federal law form the

 3 basis for its claims.

 4         9.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)
 5 formed a multidistrict litigation (“MDL”) and transferred opioid-related actions to Judge Dan

 6 Polster in the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See In re Nat’l

 7 Prescription Opiate Litig., MDL No. 2804 (J.P.M.L. Dec. 5, 2017), ECF No. 328. More

 8 than 1,150 opioid-related actions are pending in the MDL, including actions originally filed
                    2
 9 in this District. AmerisourceBergen intends to tag this case immediately for transfer to the

10 MDL.

11 II.     Timeliness of Removal
12         10.    AmerisourceBergen was served with the Complaint on October 10, 2018. (See
13 Exhibit 2).

14         11.    In accordance with 28 U.S.C. § 1446(b), this notice of removal is timely filed
15 within 30 days of service of Plaintiff’s Complaint. See Murphy Bros., Inc. v. Michetti Pipe

16 Stringing, Inc., 526 U.S. 344, 354-56 (1999) (30-day removal period begins to run upon

17 service of summons and complaint).

18         12.    “If defendants are served at different times, and a later-served defendant files a
19 notice of removal, any earlier-served defendant may consent to the removal even though that

20 earlier-served defendant did not previously initiate or consent to removal.” 28 U.S.C. §

21 1446(b)(2)(C).

22 III.    Propriety of Venue
23         13.    Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because the
24 court where the state court action was pending prior to removal is a state court within this

25   2
      See, e.g., Kingman, City of v. Purdue Pharma LP, No. 3:18-cv-08191 (D. Ariz.)
   (transferred to the MDL on September 12, 2018); Hopkins v. Purdue Pharma LP, No. 2:18-
26 cv-02646 (D. Ariz.) (transferred to the MDL on September 5, 2018); Northwest Arizona
   Employee Benefit Trust v. Purdue Pharma LP, No. 3:18-cv-08190 (D. Ariz.) (transferred to
27 the MDL on September 5, 2018); National Roofers Union & Employers Joint Health &
   Welfare Fund v. Purdue Pharma LP, No. 2:18-cv-01949 (D. Ariz.) (transferred to the MDL
28 on July 16, 2018).
                                                -4-

                                                                                   6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 5 of 30



 1 federal district and division.

 2 IV.      Basis of Removal
 3          14.    Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because Plaintiff’s
 4 claims present a substantial federal question under the Controlled Substances Act (“CSA”),
                            3
 5 21 U.S.C. § 801, et seq.

 6          15.    The original jurisdiction of the district courts includes jurisdiction over “all
 7 civil actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

 8 § 1331.

 9          16.    “Whether a case ‘arises under’ federal law for purposes of § 1331” is governed
10 by the “well-pleaded complaint rule.” Holmes Grp., Inc. v. Vornado Air Circulation Sys.,

11 Inc., 535 U.S. 826, 830, 839 (2002).

12          17.    Even when state law creates the causes of action, a complaint may raise a
13 substantial question of federal law sufficient to warrant removal if “vindication of a right

14 under state law necessarily turn[s] on some construction of federal law.” Merrell Dow

15 Pharm. Inc., v. Thompson, 478 U.S. 804, 808-09 (1986) (citation omitted); see Gully v. First

16 Nat’l Bank, 299 U.S. 109, 112 (1936) (“To bring a case within [§ 1441], a right or immunity

17 created by the Constitution or laws of the United States must be an element, and an essential

18   3
       A defendant need not overcome any artificial presumptions against removal or in favor of
     remand. In Breuer v. Jim’s Concrete of Brevard, Inc., 538 U.S. 691 (2003), the Supreme
19   Court unanimously held that the 1948 amendments to the general federal removal statute, 28
     U.S.C. § 1441(a), trumped the Court’s prior teachings in Shamrock Oil & Gas Corp. v.
20   Sheets, 313 U.S. 100 (1941), and its antecedents, that federal jurisdictional statutes must be
     strictly construed against any recognition of federal subject matter jurisdiction, with every
21   presumption indulged in favor of remand. Id. at 697-98 (“[W]hatever apparent force this
     argument [of strict construction against removal] might have claimed when Shamrock was
22   handed down has been qualified by later statutory development. . . . Since 1948, therefore,
     there has been no question that whenever the subject matter of an action qualifies it for
23   removal, the burden is on a plaintiff to find an express exception.” (emphasis added)); see
     also Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (construing
24   1990 enactment of 28 U.S.C. § 1367, authorizing supplemental federal subject matter
     jurisdiction, holding: “We must not give jurisdictional statutes a more expansive
25   interpretation than their text warrants; but it is just as important not to adopt an artificial
     construction that is narrower than what the text provides. . . . Ordinary principles of statutory
26   construction apply.” (citation omitted)). More recently, a unanimous Supreme Court in
     Mims v. Arrow Financial Services, LLC held: “Divestment of district court jurisdiction
27   should be found no more readily than divestment of state court jurisdiction, given the
     longstanding and explicit grant of federal question jurisdiction in 28 U.S.C. § 1331.” 565
28   U.S. 368, 379 (2012) (brackets and citations omitted).
                                                  -5-

                                                                                      6345439v1(68026.1)
            Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 6 of 30



 1 one, of the plaintiff’s cause of action.”).

 2            18.    “[F]ederal jurisdiction over a state law claim will lie if a federal issue is: (1)
 3 necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

 4 federal court without disrupting the federal-state balance approved by Congress.” Gunn v.

 5 Minton, 568 U.S. 251, 258 (2013); see Grable & Sons Metal Prods., Inc. v. Darue Eng’g &

 6 Mfg., 545 U.S. 308, 315 (2005). “Where all four of these requirements are met . . .

 7 jurisdiction is proper because there is a ‘serious federal interest in claiming the advantages

 8 thought to be inherent in a federal forum,’ which can be vindicated without disrupting

 9 Congress’s intended division of labor between state and federal courts.” Gunn, 548 U.S. at

10 258; see also One & Ken Valley Hous. Grp. v. Maine State Hous. Auth., 716 F.3d 218, 224

11 (1st Cir. 2013) (federal jurisdiction is proper “where a state-law claim necessary raises a

12 stated federal issue, actually disputed and substantial, which a federal forum may entertain

13 without disturbing any congressionally approved balance of federal and state jurisdictional

14 responsibilities.” (citation and alteration omitted)); Rhode Island Fisherman’s All., Inc. v.

15 Rhode Island Dep’t of Envtl. Mgmt., 585 F.3d 42, 48 (1st Cir. 2009) (“To satisfy the rule, the

16 plaintiff’s well-pleaded complaint must exhibit, within its four corners, either an explicit

17 federal cause of action or a state-law cause of action that contains an embedded question of

18 federal law that is both substantial and disputed.”).

19            19.    As set forth below, this case meets all four requirements.4
20            20.    Although Plaintiff ostensibly pleads its theories of recovery against Distributor
21 Defendants as state law claims, it bases the underlying theory of liability on Distributor

22 Defendants’ alleged violations of federal law or alleged duties arising out of federal law,

23 specifically the CSA, i.e., that a portion of its otherwise lawful shipments of prescription

24 opioids were unlawful because they were shipped in fulfillment of suspicious orders that

25 Distributor Defendants allegedly had a duty to identify, report, and then not ship.

26
     4
         The substantiality inquiry as it pertains to federal question jurisdiction is distinct from the
27 merits of the case and has no bearing on the strength of Plaintiff’s underlying claims. See
     Gunn v. Minton, 568 U.S. 251, 260 (2013) (“The substantiality inquiry under Grable looks . .
28 . to the importance of the issue to the federal system as a whole.”).
                                                -6-

                                                                                         6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 7 of 30



 1         21.    The source of the asserted legal duty to monitor and report suspicious orders of
 2 controlled substances is the CSA, 21 U.S.C. § 801, et seq., and its implementing regulations,
                                        5
 3 as the Complaint itself acknowledges. See, e.g., Compl., ¶ 32 (“The Distributor Defendants

 4 saw the profit potential in opioid sales, participated in the conspiracy by ignoring their legal

 5 responsibilities under the Controlled Substances Act . . . .”); ¶ 75 (Defendants failed “to

 6 report, and take steps to halt, suspicious orders”); ¶ 165 (Defendants must be “registrant[s]”

 7 under the federal Controlled Substances Act); ¶¶ 530-535 (Defendants have a duty to prevent

 8 “suspicious orders” as defined by federal law, see also ¶ 755 (citing 21 C.F.R. § 1301.74(b));

 9 ¶ 534 (acknowledging the regulation of prescription drugs by Congress).

10         22.    The source of the asserted legal duty to suspend shipments of suspicious orders
11 is 21 U.S.C. § 823(b) and (e), as interpreted by the Drug Enforcement Administration

12 (“DEA”) of the United States Department of Justice. Specifically, DEA interprets the public

13 interest factors for registering distributors under the CSA, 21 U.S.C. § 823(b) and (e), to

14 impose a responsibility on distributors to exercise due diligence to avoid filling suspicious

15 orders that might be diverted to unlawful uses. See Masters Pharm., Inc. v. Drug Enf’t

16 Admin., 861 F.3d 206, 212-13 (D.C. Cir. 2017) (citing In re Southwood Pharm., Inc.,

17 Revocation of Registration, 72 Fed. Reg. 36,487, 36,501, 2007 WL 1886484 (Drug Enf’t

18 Admin. July 3, 2007), as source of DEA’s “Shipping Requirement”); see also Compl., ¶ 533

19 (“[i]n addition to reporting all suspicious orders, the Distributor Defendants must also stop

20 shipment on any order which is flagged as suspicious and only ship orders which were

21 flagged as potentially suspicious if, after conducting due diligence, the recipient can

22 determine that the order is not likely to be diverted into illegal channels[.]”).

23         23.    Plaintiff’s theories of liability against Distributor Defendants, as pled in the
24 Complaint, are thus predicated on allegations that the Distributor Defendants breached

25 alleged duties under the CSA to implement effective controls to detect and report

26 “suspicious” pharmacy orders for prescription opioids and—crucial to Plaintiff’s claims—to
27   5
     As explained supra, Plaintiff attempts to avoid reference to federal law. However, Plaintiff
   fails to cite to any Arizona statute that imposes a duty to “report” or “halt” “suspicious
28 orders”.
                                                 -7-

                                                                                       6345439v1(68026.1)
            Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 8 of 30



 1 “halt” or refuse to ship such orders to Arizona pharmacies. See, e.g., Compl., ¶¶ 75, 532-

 2 535, 755.

 3           24.    Specifically, Plaintiff invokes federal law to support its claims and pleads that
 4 Distributor Defendants violated federal law with, among others, the following allegations:

 5                  i.     “‘Suspicious orders’” include orders of an unusual size, orders of
 6 unusual frequency or orders deviating substantially from a normal pattern.” Compl., ¶¶ 532,
                                        6
 7 755 (citing 21 C.F.R. § 1301.74(b)).

 8                  ii.    “Defendants have contributed substantially to the opioid crisis by
 9 selling and distributing far greater quantities of prescription opioids than they know should

10 be necessary for legitimate medical uses, while failing to report, and take steps to halt,

11 suspicious orders when they were identified, thereby exacerbating the oversupply of such

12 drugs and fueling an illegal secondary market.” Compl., ¶ 75.

13                  iii.   “In addition to reporting all suspicious orders, the Distributor
14 Defendants must also stop shipment on any order which is flagged as suspicious and only

15 ship orders which were flagged as potentially suspicious if, after conducting due diligence,

16 the recipient can determine that the order is not likely to be diverted into illegal channels[.]”

17 Compl., ¶ 533.

18                  iv.    “These prescription drugs are regulated for the purpose of providing a
19 “closed” system intended to reduce the widespread diversion of these drugs out of legitimate

20 channels into the illicit market, while at the same providing a legitimate drug industry with a

21 unified approach to narcotic and dangerous drug control.” Compl., ¶ 534 (citing 1970

22 U.S.C.C.A.N. 4566, 4571-72).

23                  v.     “The Distributor Defendants have publicly acknowledged that
24 wholesale distributors are a key component in the distribution chain and that they are

25 responsible for reporting suspicious orders.” Compl., ¶ 537 (citing Brief for HDMA and

26
     6
         Plaintiff also cites A.A.C. R4-23-604 and A.A.C. R4-26-605 for the source of duties to
27 report and halt suspicious orders. As noted below, neither of these regulations contains any
     reference to suspicious orders of prescription drugs, or imposes any requirement to report or
28 halt suspicious orders.
                                                  -8-

                                                                                     6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 9 of 30



 1 NACDS, 2016 WL 1321983, at *4 ) (“[R]egulations . . . in place for more than 40 years

 2 require distributors to report suspicious orders of controlled substances to DEA based on

 3 information readily available to them (e.g., a pharmacy’s placement of unusually frequent or

 4 large orders).”).

 5                vi.     “The reason for the reporting rules is to create a ‘closed’ system
 6 intended to control the supply and reduce the diversion of these drugs out of legitimate

 7 channels into the illicit market, while at the same time providing the legitimate drug industry

 8 with a unified approach to narcotic and dangerous drug control. . . . Should a distributor

 9 deviate from these checks and balances, the closed system of distribution, designed to

10 prevent diversion, collapses.” Compl., ¶ 573 (citing the Declaration of Joseph Rannazzisi,

11 Deputy Assistant Administrator for DEA’s Office of Diversion Control, filed in Cardinal

12 Health, Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-2)).

13                vii.    “Defendants have admitted to disregarding their duties. They have
14 admitted that they pumped massive quantities of opioids into communities around the

15 country despite their obligations to control the supply, prevent, diversions, and report and

16 take steps to halt suspicious orders.” Compl., ¶ 605.

17                viii.   “The Distributor Defendants failed to report “suspicious orders,” which
18 the Distributor Defendants knew were likely to be diverted, to the relevant governmental

19 authorities.” Compl., ¶ 620.

20                ix.     “The Department of Justice has recently confirmed the suspicious order
21 obligations imposed by federal law upon opioid manufacturers, fining Mallinckrodt $35

22 million for failure to report suspicious orders of controlled substances, including opioids, and

23 for violating recordkeeping requirements.” Compl., ¶ 654.

24                x.      “The Defendants knowingly and intentionally furnished false or
25 fraudulent information in their reports about suspicious orders, and/or omitted material

26 information from reports, records and other documents required to be filed. Specifically, the
27 Defendants were aware of suspicious orders of prescription opioids and the diversion of their
28
                                                -9-

                                                                                   6345439v1(68026.1)
            Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 10 of 30



 1 prescription opioids into the illicit market, and failed to take responsive action. This failure

 2 included the failure to report this information to the government.” Compl., ¶ 763.

 3                   xi.    “All of the Defendants, moreover, knew that large and suspicious
 4 quantities of opioids were being poured into communities throughout the United States, yet,

 5 despite this knowledge, took no steps to report suspicious orders, control the supply of

 6 opioids, or otherwise prevent diversion.” Compl., ¶ 696.

 7                   xii.   “Each of the Defendants have engaged in unfair and/or deceptive trade
 8 practices by omitting the material fact of its failure to design and operate a system to disclose

 9 suspicious orders of controlled substances, as well as by failing to actually disclose such
                                             7
10 suspicious orders . . . .” Compl., ¶ 802.

11            25.    Critically, Plaintiff’s theory of liability also relies on an expansive reading of
12 federal law that calls into question an agency determination. Plaintiff alleges not only that

13 Distributor Defendants should have detected and reported discrete suspicious orders by

14 individual pharmacies, but also that Distributor Defendants should have recognized that the

15 total volume of prescription opioids distributed to various regions was suspicious or

16 unreasonable. See, e.g., Compl., ¶ 45 (“These Defendants’ harms were compounded by

17 supplying opioids beyond what the market could bear, funneling so many opioids into

18 Arizona communities that the product could only have been diverted and used illicitly. The

19 massive quantities of opioids that flooded into Arizona as a result of Defendants’ wrongful

20 conduct—431 million doses in 2016, or enough for every Arizonan to have a two-and-a-half-

21 week supply—has devastated communities across this State, especially the southern Arizona

22 community served by Tucson Medical Center.”).

23            26.    To succeed on that theory, Plaintiff would thus have to show that the total
24 quantity of prescription opioids that all pharmaceutical distributors distributed was

25 unreasonable. However, the total amount of prescription opioids distributed in any given

26 year turns on annual aggregate production quotas established by DEA. Specifically, DEA
27
     7
         Again, Plaintiff cites to Arizona statutes that do not impose any duty to disclose suspicious
28 orders, which is defined by federal law.
                                                   - 10 -

                                                                                        6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 11 of 30



 1 must “determine the total quantity of each basic class of controlled substance listed in

 2 Schedule I or II necessary to be manufactured during the following calendar year to provide

 3 for the estimated medical, scientific, research and industrial needs of the United States, for

 4 lawful export requirements, and for the establishment and maintenance of reserve stocks.”

 5 21 C.F.R. § 1303.11(a). In making this determination, DEA must consider “[p]rojected

 6 demand” for such substances. 21 C.F.R. § 1303.11(b). Thus, to show that the total quantity

 7 of prescription opioids that Distributor Defendants distributed was unreasonable, Plaintiff

 8 would have to show that the annual aggregate production quotas set by DEA, pursuant to
                                                  8
 9 federal statute, were themselves unreasonable.

10         27.    The federal questions presented by Plaintiff’s claims therefore are “(1)
11 necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

12 federal court without disrupting the federal-state balance approved by Congress.” Gunn, 568

13 U.S. at 258.

14         28.    First, Plaintiff’s state law claims “allege[] that [Defendants] violated a duty
15 supplied by federal law” and thus “necessarily raise[s] a stated federal issue.” Commc’ns

16 Mgmt. Servs., LLC v. Qwest Corp., 726 F. App’x 538, 540 (9th Cir. 2018); see also Rhode

17 Island Fishermen’s All., 585 F.3d at 49 (federal issue necessarily raised where “the[] asserted

18 right to relief under state law requires resolution of a federal question”); PNC Bank, N.A. v.

19 PPL Elec. Util. Corp., 189 F. App’x 101, 104 n.3 (3d Cir. 2006) (federal question

20 necessarily raised where “the right to relief depends upon the construction or application of

21 federal law”) (citation omitted); N. Carolina by & through N .Carolina Dep’t of Admin. v.

22 Alcoa Power Generating, Inc., 853 F.3d 140, 146 (4th Cir. 2017) (“regardless of the

23 allegations of a state law claim, ‘where the vindication of a right under state law necessarily

24 turns on some construction of federal law,’ the claim arises under federal law and thus

25   8
     Moreover, 21 U.S.C. § 827(d)(1) requires Distributor Defendants to report to DEA “every
   sale, delivery or other disposal” by them of prescription opioids. In other words, it has been
26 the case for years that each Distributor Defendant already has reported to DEA the total
   volume of prescription opioids it distributed. To succeed on its theory of liability that
27 Distributor Defendants should have recognized and reported that the total volume of
   prescription opioids was unreasonable, Plaintiff would have to show that Distributor
28 Defendants’ existing reporting to DEA was inadequate as a matter of federal regulation.
                                                - 11 -

                                                                                   6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 12 of 30



 1 supports federal question jurisdiction under 28 U.S.C. § 1331.”) (alteration omitted); Virgin

 2 Islands Hous. Auth. v. Coastal Gen. Constr. Servs. Corp., 27 F.3d 911, 916 (3d Cir. 1994)

 3 (“[A]n action under 28 U.S.C. 1331(a) arises only if the complaint seeks a remedy expressly

 4 granted by federal law or if the action requires construction of a federal statute, or at least a

 5 distinctive policy of a federal statute requires the application of federal legal principles.”)

 6 (emphasis added).

 7         29.    As pled, Plaintiff’s claims against the Distributor Defendants require Plaintiff
 8 to establish that Distributor Defendants breached duties under federal law by failing to stop

 9 shipments of otherwise lawful orders of controlled substances into Arizona. For example, in

10 pleading nuisance, Plaintiff alleges that Defendants failed “to implement effective controls

11 and procedures in their supply chains to guard against theft, diversion and misuse of

12 controlled substances, and their failure to adequately design and operate a system to detect,

13 halt, and report suspicious orders of controlled substances.” Compl., ¶ 870.

14         30.    Critically, however, Plaintiff does not and cannot identify a state law source for
15 the duty “to detect, halt, and report suspicious orders[,]” the sole source of which is the

16 federal CSA. None of the Arizona laws or regulations that Plaintiff cites establishes an

17 independent state law duty to refuse to fill suspicious orders or prescription drugs. Further,

18 Arizona’s CSA requires distributors to be “registrants” under the federal CSA, but it imposes

19 no independent duties with respect to suspicious orders. Similarly, A.A.C. R4-23-604

20 applies solely to drug manufacturers, while A.A.C. R4-26-605 requires only that distributors

21 comply with federal law in the record-keeping, quality control, and quarantine of drugs.

22 Neither of these regulations imposes any duty independent of federal law with respect to

23 halting or refusing to ship suspicious orders.

24         31.    The Complaint raises a claim that necessarily requires the Court to interpret,
25 construe, and apply federal law. See Merrell Dow, 478 U.S. at 808-09. “Thus, it is not

26 logically possible for the plaintiffs to prevail . . . without affirmatively answering the
27 embedded question of whether federal law” required Distributor Defendants to report and
28 halt shipments of suspicious orders for prescription opioids under the circumstances. Rhode
                                              - 12 -

                                                                                    6345439v1(68026.1)
           Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 13 of 30



 1 Island Fishermen’s All., 585 F.3d at 49. “That is enough to make out a federal question.”

 2 Id.

 3            32.   While plaintiffs are masters of their complaints, and they “may avoid federal
 4 jurisdiction by exclusive reliance on state law,” Caterpillar, Inc. v. Williams, 482 U.S. 386,

 5 392 (1987) (emphasis added), Plaintiff here alleges violations of federal law as the basis for
                        9
 6 its state-law claims. Tellingly, even in this second iteration of its Complaint in an attempt to

 7 remove all reference to federal law, Plaintiff cannot avoid reliance on and reference to

 8 federal law as the basis for its claims and to establish a duty to report suspicious orders. See,

 9 e.g., Section IV, Paragraph 24 (i-xii).

10            33.   In sum, the Complaint necessarily raises a federal issue—namely, whether
11 Distributor Defendants violated the CSA.

12            34.   As noted, the Complaint also raises a federal issue because it implicates the
13 actions of a federal agency. See Empire Healthcare Assur., Inc. v. McVeigh, 547 U.S. 677,

14 700 (2006) (“the dispute [in Grable] centered on the action of a federal agency (IRS) and its

15 compatibility with a federal statute, the question qualified as ‘substantial,’ and its resolution

16 was both dispositive of the case and would be controlling in numerous other cases.”).

17 Specifically, while Plaintiff alleges that the total volume of prescription opioids distributed

18 by Distributor Defendants was unreasonable or suspicious, that figure turns on production

19 quotas set by DEA. Plaintiff does not and cannot cite to any other source. Plaintiff’s theory

20 of liability thus calls into question the validity of DEA’s determinations under federal law.

21
     9
         Furthermore, it is not necessary for federal jurisdiction that AmerisourceBergen establish
22 that all of Plaintiff’s counts against it raise a federal question. Even if Plaintiff could prove
     one or more of those counts without establishing a violation of federal law, this Court still
23 has federal-question jurisdiction: “Nothing in the jurisdictional statutes suggests that the
     presence of related state law claims somehow alters the fact that [the] complaints, by virtue
24 of their federal claims, were ‘civil actions’ within the federal courts’ ‘original jurisdiction.’”
     City of Chicago v. Int’l College of Surgeons, 522 U.S. 156, 166 (1997).
25
     Because the Court has original jurisdiction over at least one count here, it has supplemental
26 jurisdiction over Plaintiff’s remaining counts against Distributor Defendants, which are so
     related that they “form part of the same case or controversy.” 28 U.S.C. § 1367(a); see also
27 Rhode Island Fishermen’s All., 585 F.3d at 48 (“[I]f the district court had original
     jurisdiction over any one of those causes of action, then it had supplemental jurisdiction over
28 the rest.”).
                                                 - 13 -

                                                                                    6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 14 of 30



 1 See Bd. Of Comm’rs of the Se. Louisiana Flood Prot. Auth.-E. v. Tennessee Gas Pipeline

 2 Co., 29 F. Supp. 3d 808, 862 (E.D. La. 2014) (“While Plaintiff may not be expressly

 3 challenging a specific action of a federal agency, the breadth of Plaintiff’s claims amounts to

 4 a collateral attack on an entire regulatory scheme.”); McKay v. City & Cty. Of San

 5 Francisco, 2016 WL 7425927, at *4 (N.D. Cal. Dec. 23, 2016) (concluding that complaint

 6 necessarily raises federal issue where “plaintiffs’ claims are ‘inescapably intertwined’ with a

 7 collateral attack on an [agency] order”).

 8         35.    Second, this federal issue is “actually disputed because the parties disagree as
 9 to the scope of alleged duties arising under the CSA and whether Distributor Defendants

10 violated their duties that, as Plaintiff pleads them, arise only under the CSA. Despite

11 Plaintiff’s attempt to plead otherwise, this federal issue is the “central point of dispute”—as

12 evidenced by the lack of such duties in the Arizona law Plaintiff relies on. Gunn, 568 U.S. at

13 259.

14         36.    Third, the federal issue presented by Plaintiff’s claims is “substantial.” “The
15 substantiality inquiry under Grable looks . . . to the importance of the issue to the federal

16 system as a whole.” Gunn, 568 U.S. at 260. Among other things, the Court must assess

17 whether the federal government has a “strong interest” in the federal issue at stake and

18 whether allowing state courts to resolve the issue will “undermine the development of a

19 uniform body of [federal] law.” Id. at 260-62 (citation omitted); Municipality of Mayaguez

20 v. Corporation Para el Desarrollo del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (“[A]

21 federal issue may also be substantial where the resolution of the issue has ‘broader

22 significance . . . for the Federal Government.’”) (quoting Gunn, 568 U.S. at 260). As the

23 Supreme Court explained in Grable, “[t]he doctrine captures the commonsense notion that a

24 federal court ought to be able to hear claims recognized under state law that nonetheless turn

25 on substantial questions of federal law, and thus justify resort to the experience, solicitude,

26 and hope of uniformity that a federal forum offers on federal issues.” 545 U.S. at 312.
27         37.    Plaintiff’s theories of Distributor Defendants’ liability necessarily require that
28 a court determine the scope of Distributor Defendants’ obligations under federal law because
                                              - 14 -

                                                                                    6345439v1(68026.1)
        Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 15 of 30



 1 regulation of controlled substances is first and foremost a federal regulation. Compl., ¶ 534

 2 (“These prescription drugs are regulated for the purpose of providing a ‘closed’ system

 3 intended to reduce the widespread diversion of these drugs out of legitimate channels into the

 4 illicit market, while at the same providing a legitimate drug industry with a unified approach

 5 to narcotic and dangerous drug control.”) (citing 1970 U.S.C.C.A.N. 4566, 4571-72).

 6 Indeed, as Plaintiff itself acknowledges, Congress designed the CSA with the intent of

 7 reducing illegal diversion of controlled substances, “while at the same time providing the

 8 legitimate drug industry with a unified approach to narcotic and dangerous drug control.”
                         st       nd
 9 H.R. Rep. No. 1444, 91 Cong. (2 Sess. 1970), as reprinted in 1970 U.S.C.C.A.N. 4566,

10 4571-72. See also Compl., ¶ 573.

11        38.    Plaintiff’s theories of Distributor Defendants’ liability thus “involve aspects of
12 the complex federal regulatory scheme applicable to” the national prescription drug supply

13 chain, Broder v. Cablevision Sys. Corp., 418 F.3d 187, 195 (2d Cir. 2005), and are

14 “sufficiently significant to the development of a uniform body of [controlled substances]

15 regulation to satisfy the requirement of importance to the federal system as a whole,

16 NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1024 (2d Cir. 2014).

17        39.    Plaintiff’s attempt to enforce the CSA—however indirect—raises a substantial
18 federal question even though the CSA does not provide for a private right of action. In 2005,

19 in Grable, the Supreme Court held that lack of a federal cause of action does not foreclose

20 federal-question jurisdiction. The Court stated that applying Merrell Dow too narrowly

21 would both “overturn[] decades of precedent,” and “convert[] a federal cause of action from

22 a sufficient condition for federal-question jurisdiction into a necessary one.” Grable, 545

23 U.S. at 317; see also, e.g., Rank v. Mt. Hood Cable Reg. Comm’n, 2017 WL 1752954, at *4-

24 5 (D. Or. May 2, 2017) (state law claims based on violations of Cable Communications

25 Policy Act raise substantial federal questions and satisfy Grable even though no private right

26 of action exists under the Act).
27        40.    The CSA itself notes that “illegal importation, manufacture, distribution, and
28 possession and improper use of controlled substances have a substantial and detrimental
                                             - 15 -

                                                                                  6345439v1(68026.1)
            Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 16 of 30



 1 effect on the health and general welfare of the American people” and that “[f]ederal control

 2 of the intrastate incidents of the traffic in controlled substances is essential to the effective

 3 control of the interstate incidents of such traffic.” 21 U.S.C. § 801. Furthermore,

 4 “minimizing uncertainty over” reporting obligations under the CSA “fully justifies resort to

 5 the experience, solicitude, and hope of uniformity that a federal forum offers on federal

 6 issues.” New York ex rel. Jacobson v. Wells Fargo Nat’l Bank, N.A., 824 F.3d 308, 317-18

 7 (2d Cir. 2016); see also PNC Bank, N.A., 189 F. App’x at 104 n.3 (state law claim “raises a

 8 substantial federal question—the interpretation of” a federal statute “over which the District

 9 Court properly exercised removal jurisdiction”); Rhode Island Fishermen’s All., 585 F.3d at

10 51 (“[T]here is substantial federal interest in ensuring that actions taken in pursuance of

11 [federal regulatory programs] receive the uniformity of interpretation that a federal forum

12 offers.”). Thus, “[g]iven that . . . the plaintiffs’ claims turn on the interpretation of the

13 federal regulations governing” the distribution of controlled substances “and the importance

14 of those regulations to the Congressional scheme, this case plainly falls within the narrow

15 swath of cases described in Grable.” Anversa v. Partners Healthcare Sys., Inc., 825 F.3d

16 167, 174 (1st Cir. 2016).

17            41.   Removal is particularly appropriate here because Plaintiff’s action is but one of
18 more than 1,150 similar actions nationwide, most of which are pending in the MDL in the

19 Northern District of Ohio. See MDS (Canada) Inc. v. Rad Source Techs., Inc., 720 F.3d 822,

20 842 (11th Cir. 2013) (“[A] question that will control many other cases is more likely to be a

21 substantial federal question.”). The MDL judge, Judge Polster, is attempting to achieve a
                                                 10
22 national solution to this nationwide problem.

23            42.   Fourth, and finally, the federal issue is also capable of resolution in federal
24 court “without disrupting the federal-state balance approved by Congress.” Gunn, 568 U.S.

25 at 258. Federal courts exclusively hear challenges to DEA authority to enforce the CSA

26
     10
          Less than two months after the MDL was created, Judge Polster convened the first day-
27 long settlement conference on January 31, 2018. Judge Polster required attendance by party
     representatives and their insurers and invited attendance by Attorneys General and
28 representatives of the DEA and FDA.
                                                 - 16 -

                                                                                      6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 17 of 30



 1 against distributors, and litigating this case in a state court runs the risk of the state court

 2 applying federal requirements inconsistently with the manner in which the federal agency is

 3 tasked with enforcing the CSA—the DEA—applies them. Federal jurisdiction is therefore

 4 “consistent with congressional judgment about the sound division of labor between state and

 5 federal courts governing the application of 1331.” PNC Bank, N.A., 189 F. App’x at 104 n.2.

 6         43.    In summary, removal of this action is appropriate because Plaintiff’s “state-law
 7 claim[s] necessarily raise a stated federal issue, actually disputed and substantial, which a

 8 federal forum may entertain without disturbing any congressionally approved balance of

 9 federal and state judicial responsibilities.” Grable, 545 U.S. at 314; see also, e.g., PNC

10 Bank, N.A., 189 F. App’x at 104 n.3 (state law claim based on violation of Internal Revenue

11 Code “gives rise to federal-question jurisdiction” under Grable); New York ex rel. Jacobson,

12 824 F.3d at 315-18 (state law claims based on defendant’s alleged violation of Internal

13 Revenue Code satisfy Grable); NASDAQ OMX Grp., Inc., 770 F.3d at 1031 (state law claims

14 premised on violations of Exchange Act “necessarily raise disputed issues of federal law of

15 significant interest to the federal system as a whole”); Gilmore v. Weatherford, 694 F.3d

16 1160, 1176 (10th Cir. 2012) (“Although plaintiffs could lose their conversion claim without

17 the court reaching the federal question, it seems that they cannot win unless the court

18 answers that question. Thus, plaintiffs’ ‘right to relief necessary depends on resolution of a

19 substantial question of federal law.’”) (citation omitted); Broder, 418 F.3d at 196 (state law

20 claims premised on cable provider’s alleged violations of Communication Act’s uniform rate

21 requirement satisfy “Grable test for federal-question removal jurisdiction”); Ranck, 2017

22 WL 1752954, at *5 (state law claims based on violations of Cable Communications Policy

23 Act satisfy Grable).

24         44.    To the extent that the Court determines that some, but not all, of Plaintiff’s
25 claims state a substantial federal question, the Court can evaluate whether to retain the non-

26 federal claims against Distributor Defendants and Marketing Defendants under the doctrine
27 of supplemental jurisdiction, 28 U.S.C. § 1367(a).
28
                                                 - 17 -

                                                                                      6345439v1(68026.1)
         Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 18 of 30



 1 V.      Procedural Requirements
 2         45.    This Notice of Removal has been timely filed within 30 days of the date of
 3 service, in accordance with 28 U.S.C. § 1446(b).

 4         46.    In accordance with Local Rule 3.6(a), the most recent version of the docket
 5 from the State Court Action is attached as Exhibit 3.

 6         47.    In accordance with 28 U.S.C. § 1446(d) and Local Rule 3.6(a), a copy of this
 7 Notice of Removal has been filed with the Clerk of the Court for Pima County Superior

 8 Court of the State of Arizona and notice has been sent to Plaintiff’s counsel.

 9         48.    In accordance with 28 U.S.C. § 1446(a) and Local Rule 3.6(b), true and correct
10 copies of all pleadings and other documents that were previously filed in the State Court

11 Action, as well as a verification that they are true and correct copies, are being filed with this

12 Notice of Removal. The verification is attached as Exhibit 4. The State Court Action record

13 is attached as Exhibit 5.

14         49.    Pursuant to 28 U.S.C. § 1446(b)(1)(A), all defendants that have been properly
15 joined and served consent to removal of this action.

16         50.    The following Defendants have been served with the Complaint and consent to
17 removal as indicated by their counsel’s signatures below: PURDUE PHARMA L.P.;

18 PURDUE PHARMA, INC.; THE PURDUE FREDERICK COMPANY INC.;

19 DEPOMED, INC. n/k/a ASSERTIO THERAPEUTICS, INC.; MALLINCKRODT,

20 LLC; SPECGX LLC; INSYS THERAPEUTICS, INC.; NORAMCO, INC; ANDA,

21 INC.; H.D. SMITH, LLC F/K/A H.D. SMITH WHOLESALE DRUG CO.; HENRY

22 SCHEIN, INC.; JOHNSON & JOHNSON; JANSSEN PHARMACEUTICALS, INC.;

23 ORTHO-MCNEIL-JANSSEN                  PHARMACEUTICALS,               INC.    n/k/a    JANSSEN
24 PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN

25 PHARMACEUTICALS,                INC.;     TEVA      PHARMACEUTICALS                USA,      INC;
26 CEPHALON, INC.; ACTAVIS PHARMA, INC. F/K/A WATSON PHARMA, INC.;
27 WATSON LABORATORIES, INC.; ACTAVIS LLC.; ABBOTT LABORATORIES;
28 ABBOTT LABORATORIES INC.; CARDINAL HEALTH, INC.; ENDO HEALTH
                              - 18 -

                                                                                    6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 19 of 30



 1 SOLUTIONS          INC.;     ENDO      PHARMACEUTICALS               INC.;    and    AMNEAL
                         11
 2 PHARMACEUTICALS, LLC.

 3           51.   Although the following Defendants have not been served, and thus their
 4 consent to removal is not required, the Defendants nonetheless consent to removal:
                   12
 5 MALLINCKRODT PLC ; ALLERGAN PLC F/K/A ACTAVIS PLC; ALLERGAN

 6 FINANCE, LLC F/K/A ACTAVIS, INC. F/K/A WATSON PHARMACEUTICALS,
        13
 7 INC.

 8           52.   By filing this Notice of Removal, AmerisourceBergen and the consenting
 9 Defendants expressly reserve, and do not waive, any and all defenses that may be available

10 to them, including those related to personal jurisdiction and service of process.

11           53.   If any question arises as to the propriety of removal to this Court,
12 AmerisourceBergen requests the opportunity to present a brief and oral argument in support

13 of its position that this case has been properly removed.

14           54.   AmerisourceBergen reserves the right to amend to supplement this Notice.
15

16

17

18

19

20

21

22

23   11
        Improperly identified by Plaintiff and improperly served as “Amneal Pharmaceuticals,
     LLC   n/k/a Amneal Pharmaceuticals, Inc.”
24   12
         Mallinckrodt plc, an Irish public limited company, disputes that it has been served, but
     consents to this Notice out of an abundance of caution and expressly reserves all defenses,
25   including those related to personal jurisdiction and service of process.
     13
        The state court docket indicates a purported proof of service for Allergan plc f/k/a Actavis
26   plc and Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. that
     was served at 425 Privet Road, Horsham, Pennsylvania 19044. However, that address
27   appears to belong to a Teva entity. Moreover, Allergan plc is an Irish corporation that does
     not have any registered agents in the United States. Both Allergan plc and Allergan Finance,
28   LLC contest the validity of this purported service.
                                                - 19 -

                                                                                   6345439v1(68026.1)
        Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 20 of 30



 1          WHEREFORE, AmerisourceBergen removes this action, pending in the Superior
 2 Court of the State of Arizona in and for the County of Pima, Case No. C20184991, to this

 3 Court.

 4          DATED this 29th day of October, 2018
 5                                          JENNINGS STROUSS & SALMON, P.L.C.
 6

 7
                                            By: s/ John J. Kastner, Jr.
 8
                                                John J. Kastner, Jr.
 9                                              Jay A. Fradkin
                                                Attorneys for Defendant AmerisourceBergen
10                                              Drug Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                             - 20 -

                                                                              6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 21 of 30



 1                                 CONSENTS TO REMOVAL
 2

 3
                                   s/ Laura Sixkiller
 4                                 Laura Sixkiller
                                   DLA Piper LLP (US)
 5                                 2525 East Camelback Road
                                   Esplanade II, Suite 1000
 6                                 Phoenix, Arizona 85016-4245
                                   Tel: (480) 606-5161
 7                                 Fax: (480) 323-2419
                                   laura.sixkiller@dlapiper.com
 8
                                   Mark S. Cheffo*
 9                                 Hayden A. Coleman*
                                   DECHERT LLP
10                                 Three Bryant Park
                                   1095 Avenue of the Americas
11                                 New York, NY 10036-6797
                                   Tel: (212) 698-3500
12                                 Fax: (212) 698-3599
                                   Mark.Cheffo@dechert.com
13                                 Hayden.Coleman@dechert.com
14                                 Jae Hong Lee*
                                   DECHERT LLP
15                                 One Bush Street, Suite 1600
                                   San Francisco, CA 94104-4446
16                                 Tel: (415) 262-4500
                                   Fax: (415) 262-4555
17                                 Jae.Lee@dechert.com
18                                 * denotes national counsel who will seek
                                   pro hac vice admission
19
                                   Counsel for Purdue Pharma L.P., Purdue
20                                 Pharma Inc., and The Purdue Frederick
                                   Company, Inc.
21

22

23

24

25

26
27
28
                                    - 21 -

                                                                      6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 22 of 30



 1                                  s/ Jeremy C. Johnson       .
                                    Jeremy C. Johnson (#025203)
 2
                                    David C. Potts (#030550)
 3                                  JONES, SKELTON & HOCHULI,
                                    P.L.C.
 4                                  40 North Central Avenue, Suite 2700
 5                                  Phoenix, Arizona 85004
                                    Phone: (602) 263-4453
 6                                  Fax: (602) 200-7868
                                    Email: jjohnson@JSHFIRM.com
 7
                                           dpotts@JSHFIRM.com
 8
                                    Counsel for Amneal Pharmaceuticals,
 9                                  LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                    - 22 -

                                                                     6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 23 of 30



 1                                 s/ Christina M. Vitale
                                   Christina M. Vitale
 2
                                   MORGAN, LEWIS & BOCKIUS LLP
 3                                 1000 Louisiana St #4000
                                   Houston, TX 77002
 4                                 (713) 890-5764
 5                                 christina.vitale@morganlewis.com

 6                                 Steven A. Reed*
                                   MORGAN, LEWIS & BOCKIUS LLP
 7
                                   1701 Market Street
 8                                 Philadelphia, PA 19103
                                   (215) 963-5000
 9                                 steven.reed@morganlewis.com
10
                                   James Collie IV*
11                                 MORGAN, LEWIS & BOCKIUS LLP
                                   600 Anton Blvd
12
                                   Costa Mesa, CA 92626
13                                 (949) 399-7199
                                   collie.james@morganlewis.com
14

15                                 * denotes national counsel who will seek
                                   pro hac vice admission
16
                                   Attorneys for Teva Pharmaceuticals USA,
17
                                   Inc.; Cephalon, Inc.; Watson Laboratories,
18                                 Inc.; Actavis LLC; and Actavis Pharma,
                                   Inc. f/k/a Watson Pharma, Inc.
19

20

21

22

23

24

25

26
27
28
                                    - 23 -

                                                                      6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 24 of 30



 1                                 s/ Charles C. Lifland
                                   Charles C. Lifland*
 2
                                   O’MELVENY & MYERS LLP
 3                                 400 S. Hope Street
                                   Los Angeles, CA 90071
 4                                 Telephone: (213) 430-6000
 5                                 clifland@omm.com

 6                                 * denotes national counsel who will seek
                                   pro hac vice admission
 7

 8                                 Counsel for Johnson & Johnson; Janssen
                                   Pharmaceuticals, Inc.; Janssen
 9                                 Pharmaceutica, Inc. n/k/a Janssen
10                                 Pharmaceuticals, Inc.; Ortho-McNeil-
                                   Janssen Pharmaceuticals, Inc. n/k/a
11                                 Janssen Pharmaceuticals, Inc.
12

13                                 s/ Daniel G. Jarcho
                                   Daniel G. Jarcho*
14
                                   ALSTON & BIRD LLP
15                                 950 F Street NW
                                   Washington, DC 20004
16                                 Telephone: (202) 239-3254
17                                 Facsimile: (202) 239-333
                                   daniel.jarcho@alston.com
18
                                   Cari K. Dawson*
19
                                   Jenny A. Mendelsohn*
20                                 ALSTON & BIRD LLP
                                   1201 West Peachtree Street NW
21                                 Atlanta, GA 30309
22                                 Tel.: (404) 881-7000
                                   Fax: (404) 881-7777
23                                 cari.dawson@alston.com
                                   jenny.mendelsohn@alston.com
24

25                                 *denotes national counsel who will seek
                                   pro hac vice admission
26
27                                 Attorneys for Noramco, Inc.

28
                                    - 24 -

                                                                      6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 25 of 30



 1                                 s/ John A. McCauley
                                   John A. McCauley*
 2
                                   James K. O’Connor*
 3                                 VENABLE LLP
                                   750 E. Pratt Street
 4                                 Suite 900
 5                                 Baltimore, MD 21202
                                   T: (410) 244-7655
 6                                 F: (410) 244-7742
                                   JAMcCauley@Venable.com
 7
                                   JKO’Connor@Venable.com
 8
                                   * denotes national counsel who will seek
 9                                 pro hac vice admission
10
                                   Attorneys for Abbott Laboratories and
11                                 Abbott Laboratories Inc.
12

13                                 s/ David T. Arlington
                                   Kevin M. Sadler*
14
                                   Baker Botts LLP
15                                 1001 Page Mill Road
                                   Building One, Suite 200
16                                 Palo Alto, CA 94304-1007
17                                 Tel: 650.739.7500
                                   Fax: 650.739.7699
18                                 kevin.sadler@bakerbotts.com
19
                                   David T. Arlington*
20                                 Baker Botts LLP
                                   98 San Jacinto Blvd., Suite 1500
21                                 Austin, Texas 78701-4039
22                                 Tel: 512.322.2678
                                   Fax: 512.322.8392
23                                 david.arlington@bakerbotts.com
24
                                   * denotes national counsel who will seek
25                                 pro hac vice admission

26                                 Counsel for Depomed, Inc., n/k/a Assertio
27                                 Therapeutics, Inc.

28
                                    - 25 -

                                                                      6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 26 of 30



 1                                 s/ John D. Lombardo
                                   John D. Lombardo*
 2
                                   ARNOLD & PORTER KAYE SCHOLER
 3                                 LLP
                                   777 S. Figueroa Street
 4                                 44th Floor
 5                                 Los Angeles, CA 90017
                                   (213) 243-4000
 6                                 John.Lombardo@arnoldporter.com
 7
                                   * denotes national counsel who will seek
 8                                 pro hac vice admission

 9                                 Counsel for Endo Health Solutions Inc.,
10                                 and Endo Pharmaceuticals Inc.

11

12

13
                                   s/ J. Matthew Donohue
14                                 J. Matthew Donohue*
                                   Joseph L. Franco*
15                                 HOLLAND & KNIGHT LLP
16                                 2300 U.S. Bancorp Tower
                                   111 S.W. Fifth Avenue
17                                 Portland, OR 97204
                                   Telephone: (503) 243-2300
18                                 Facsimile: (503) 241-8014
19                                 matt.donohue@hklaw.com
                                   joe.franco@hklaw.com
20

21
                                   * denotes national counsel who will seek
                                   pro hac vice admission
22
                                   Counsel for Insys Therapeutics, Inc.
23

24

25

26
27
28
                                    - 26 -

                                                                      6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 27 of 30



 1                                 s/ Rocky C. Tsai
 2                                 Rocky C. Tsai*
                                   ROPES & GRAY LLP
 3
                                   Three Embarcadero Center
 4                                 San Francisco, CA 94111-4006
                                   Telephone: (415) 315-6300
 5
                                   Rocky.Tsai@ropesgray.com
 6
                                   * denotes national counsel who will seek
 7
                                   pro hac vice admission
 8
                                   Counsel for Mallinckrodt plc, Mallinckrodt
 9                                 LLC, and SpecGx LLC
10

11
                                   s/ Eric Witt
12                                 Eric Witt (ABN 030235)
                                   Baker & Hostetler LLP
13
                                   11601 Wilshire Boulevard | Suite 1400
14                                 Los Angeles, CA 90025-0509
                                   Telephone: (310) 979-8456
15                                 ewitt@bakerlaw.com
16
                                   Enu Mainigi*
17                                 F. Lane Heard III*
                                   Steven M. Pyser*
18
                                   Ashley W. Hardin*
19                                 WILLIAMS & CONNOLLY LLP
                                   725 Twelfth Street, NW
20                                 Washington, DC 20005
21                                 Tel: (202) 434-5000
                                   Fax: (202) 434-5029
22                                 emainigi@wc.com
                                   lheard@wc.com
23
                                   spyser@wc.com
24                                 ahardin@wc.com

25                                 Counsel for Cardinal Health, Inc.
26
                                   *denotes national counsel who will seek
27                                 pro hac vice admission
28
                                    - 27 -

                                                                       6345439v1(68026.1)
     Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 28 of 30



 1                                 s/ James W. Matthews
                                   James W. Matthews*
 2
                                   Katy E. Koski*
 3                                 Redi Kasollja*
                                   FOLEY & LARDNER LLP
 4                                 111 Huntington Avenue
 5                                 Boston, MA 02199
                                   Telephone: 617.342.4000
 6                                 Facsimile: 617.342.4001
                                   jmatthews@foley.com
 7
                                   kkoski@foley.com
 8                                 rkasollja@foley.com

 9                                 * denotes national counsel who will seek
10                                 pro hac vice admission

11                                 Counsel for Anda, Inc.
12

13
                                   s/ Kathleen L. Matsoukas
14                                 Kathleen L. Matsoukas*
                                   Oni N. Harton*
15
                                   BARNES & THORNBURG LLP
16                                 11 South Meridian Street
                                   Indianapolis, Indiana 46204-3535
17                                 Tel: (317) 231-7332
18                                 Fax: (317) 231-7433
                                   kathleen.matsoukas@btlaw.com
19                                 oni.harton@btlaw.com
20
                                   * denotes national counsel who will seek
21                                 pro hac vice admission
22                                 Counsel for H.D. Smith, LLC f/k/a/ H.D.
23                                 Smith Wholesale Drug Co.

24

25

26
27
28
                                    - 28 -

                                                                      6345439v1(68026.1)
          Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 29 of 30



 1                                           s/ Adam Weisman
                                             Adam Weisman, Esq. ASP 22086, PCC
 2
                                             65638
 3                                           HINDERAKER RAUH & WEISMAN,
                                             P.L.C.
 4                                           2401 East Speedway Boulevard
 5                                           Tucson, Arizona 85719
                                             Tel: (520) 881-6607
 6                                           Fax: (520) 881-6775
                                             adam@hrtucson.com
 7

 8                                           John P. McDonald*
                                             jmcdonald@lockelord.com
 9                                           C. Scott Jones*
10                                           sjones@lockelord.com
                                             Brandan J. Montminy*
11                                           brandan.montminy@lockelord.com
                                             LOCKE LORD LLP
12
                                             2200 Ross Avenue, Suite 2800
13                                           Dallas, Texas 75201
                                             Telephone: (214) 740-8000
14                                           Facsimile: (214) 740-8800
15
                                             * denotes national counsel who will seek
16                                           pro hac vice admission
17
                                             Counsel for Henry Schein, Inc.
18

19                                 CERTIFICATE OF FILING

20
            I hereby certify that on October 29, 2018, I electronically transmitted the attached
21 document to the Clerk’s office using the CM/ECF system for filing and transmittal of a

22 Notice of Electronic Filing to the following registrants:

23 Steven C. Mitchell
     Samuel F. Mitchell
24 MITCHELL & SPEIGHTS, LLC

25 4854 E. Baseline Road, Suite 103
     Mesa, AZ 85206
26 steve@mitchellspeights.com
     sam@mitchellspeights.com
27
28
                                               - 29 -

                                                                                6345439v1(68026.1)
        Case 4:18-cv-00532-RCC Document 1 Filed 10/29/18 Page 30 of 30



 1 Copy e-mailed/mailed to registrants not CM/ECF users:

 2
     Linda Singer
 3   MOTLEY RICE LLC
     401 9th Street NW
 4   Suite 1001
 5   Washington, DC 20004
     (202) 386-9626
 6   lsinger@motleyrice.com
 7
     John W. (“Don”) Barrett
 8   PO Box 927
     404 Court Square North
 9   Lexington, MS 39095
10   (662) 834-2488
     dbarrett@barrettlawgroup.com
11
     G. Robert Blakey
12
     WILLIAM J. AND DOROTHY T. O’NEILL
13   PROFESSOR OF LAW EMERITUS
     NOTRE DAME LAW SCHOOL
14   7002 East San Miguel Avenue
15   Paradise Valley, AZ 85253
     (574) 514-8220
16   Blakey.1@nd.edu
17   Attorneys for Plaintiff
18
     By: s/Sonia M. Leon, Legal Assistant
19

20

21

22

23

24

25

26
27
28
                                            - 30 -

                                                                    6345439v1(68026.1)
